Citation Nr: 0024386	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for psychophysiologic 
reaction of the respiratory system and bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from December 1946 to 
November 1949 and from May 1951 to January 1953. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
increased rating.  

The Board reviewed the appeal in July 1994 and remanded the 
case for further development.  The case was returned to the 
Board in April 1996, at which time the Board denied the claim 
for increase.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court).

In a July 1997 Order, the Court granted a Joint Motion for 
Remand, vacating the April 1996 Board decision and remanding 
the issue of entitlement to an increased rating to the Board.  

The Board remanded the case to the RO in March 1998, February 
1999 and January 2000 for additional development.  The case 
has been returned to the Board.

On appeal the veteran has raised claims of entitlement to 
service connection for hypertension, sleep apnea, rhinitis 
and sinusitis secondary to his service connected 
psychophysiologic reaction of the respiratory system with 
bronchial asthma.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.



FINDING OF FACT

The veteran has not demonstrated good cause for his failure 
to report for VA period of observation and evaluation 
scheduled for March 1999.  


CONCLUSION OF LAW

The veteran claim for an increased rating for 
psychophysiologic reaction of the respiratory system and 
bronchial asthma is denied for failure to report for a VA 
period of observation and evaluation scheduled for March 
1999.  38 C.F.R. § 3.655 (1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied unless the claimant had good cause for his failure to 
appear.  38 C.F.R. § 3.655.  In the present case, the veteran 
failed to appear for a period of observation and evaluation 
at a VA Medical Center (VAMC) scheduled for March 1999.  The 
veteran reported to the hospital on the appointed date, but 
indicated that he did not wish to be hospitalized and would 
not submit to further pulmonary function tests because those 
tests aggravated his asthma.  After initially requesting 
additional time to reconsider, the veteran decided to refuse 
hospitalization or testing. 

An April 1999 Report of Contact details a telephone 
conversation between the appellant and personnel at the RO 
regarding the veteran's failure to participate in the March 
1999 VA examination.  The veteran indicated that his last 
examination was "too traumatic," but he would be willing to 
undergo an examination as requested if certain provisions 
were met.  

In an August 1999 statement, the veteran offered his 
explanation for refusing to be admitted for the period of 
observation and evaluation.  He stated that there were other 
veterans who required hospital treatment more than he does 
and there were not enough beds in the hospital; in order for 
him to stay and use a VA facility or other hospital bed, he 
would "have to be in a very very critical health 
condition;" and because of prior experiences at VA 
facilities, he was hesitant to stay in any hospital for 
"experiments."

Although the veteran's claim for increase is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991) such 
that VA is obligated to assist him in the development of that 
claim, the Board finds that no further assistance to the 
veteran is required to fulfill the duty to assist under 
38 U.S.C.A. § 5107(a).  The Board notes that the case was 
initially remanded by the Court and then remanded by the 
Board on three prior occasions in order to obtain the 
evidence necessary to adequately evaluate the severity of the 
veteran's service-connected disability.  

The veteran was informed of the potential relevance of 
employment records and the necessity of obtaining medical 
evidence which would enable the Board to evaluate the 
severity of his condition under all applicable rating 
criteria, with consideration of changes made to those 
criteria during the course of this appeal.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Significantly, the veteran was also 
informed that the duty to assist "is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the 
most recent remand, the Board instructed the RO to issue a 
supplemental statement of the case (SSOC) advising the 
veteran of the consequences of the failure to report for any 
examination pursuant to 38 C.F.R. § 3.655(b) and Engelke v. 
Gober, 10 Vet. App. 396 (1997).  The RO issued the SSOC in 
February 2000. 

The Board finds that the veteran has not shown good cause for 
failing to cooperate at the March 1999 VA examination.  The 
Board notes that the veteran has recently identified a 
physician who may have treated the veteran; however, the 
Board finds that another remand to obtain those records would 
be fruitless.  The veteran has indicated that he is unwilling 
to participate in a VA examination and without a current VA 
examination, treatment records would be meaningless with 
respect to the current status of the veteran's respiratory 
disorder.  

Thus, the Board must find that, in the absence of a 
satisfactory explanation for his failure to cooperate at the 
scheduled VA period of observation and evaluation, that 
failure to cooperate was without good cause.  As such, the 
claim must be denied. Engelke.  


ORDER

An increased rating for psychophysiologic reaction of the 
respiratory system and bronchial asthma is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

